DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent No. 6,093,481) in view of Briggs (US Patent No. 4,366,204).
Regarding claim 1, Lynn et al. teach a fire resistant building material (col. 1, lines 60-65, col. 3, lines 30-40, col. 5, lines 65-67, col. 6, lines 1-10) comprising a polymeric insulation board (col. 2, lines 15-20, col. 5, lines 40-60); a first coating comprising inorganic fibers, the first coating disposed on the polymeric insulation board (col. 2, lines 15-20, 30-35, col. 4, lines 50-35); a second coating comprising inorganic mineral platelets, the second coating being disposed on the first coating (col. 3, lines 49-60).
Lynn et al. fail to teach wherein the first coating is a fire protective coating and the second coating is a fire protective coating.  However, Briggs teach a laminated article (col. 1, lines 50-55) comprising a polymeric board (col. 1, lines 50-60); a fire protective coating comprising inorganic fibers and inorganic metal platelets (col. 1, lines 50-55, col. 3, lines 35-50).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the first coating and second coating of Lynn et al. as a fire protective coating as that of Briggs in order to improve fire resistance properties (Briggs, col. 1, lines 45-50).
Regarding claim 2, Lynn et al. teach wherein the inorganic fibers are glass fibers (col. 2, lines 30-35, col. 4, lines 55-65).
Regarding claim 3, Lynn et al. fail to teach wherein the refractory ceramic fibers comprise alumina fibers, alumina-silica fibers, alumina-zirconia-silica fibers, zirconia-silica fibers and zirconia fibers.  However, Briggs teach a laminated article (col. 1, lines 50-55) comprising a polymeric board (col. 1, lines 50-60); a fire protective coating comprising inorganic fibers and inorganic metal platelets (col. 1, lines 50-55, col. 3, lines 35-50), wherein the inorganic fibers are refractory ceramic fibers comprising alumina fibers and zirconia fibers (col. 3, lines 8-15).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the refractory ceramic fibers of Briggs in the second coating of Lynn et al. because they are functionally equivalent to glass fibers (Briggs, col. 3, lines 8-15).
Regarding claim 5, Lynn et al. fail to teach wherein the glass fibers are selected from S-glass fibers, S2-glass fibers and E-glass fibers.  However, Briggs teach a laminated article (col. 1, lines 50-55) comprising a polymeric board (col. 1, lines 50-60); a fire protective coating comprising inorganic fibers and inorganic metal platelets (col. 1, lines 50-55, col. 3, lines 35-50), wherein the inorganic fibers are glass fibers selected from S-glass fibers and E-glass fibers (col. 3, lines 8-13).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the S-glass fibers or E-glass fibers of Briggs in the first coating of Lynn et al. because they are functionally equivalent (Briggs, col. 3, lines 8-15).
Regarding claim 6, Lynn et al. do not disclose wherein the first coating comprises about 75 to about 85 weight percent of inorganic fibers.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of inorganic fibers in Lynn et al. in order to provide high mechanical strength, durability and thermal insulation properties (Lynn et al., col. 3, lines 30-35).
Regarding claim 7, Lynn et al. teach wherein the inorganic mineral platelets are talc (col. 3, lines 49-55).
Regarding claim 8, Lynn et al. do not disclose wherein the second fire protective coating comprises about 20 to about less than 100 weight percent of the inorganic mineral platelets.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of inorganic mineral platelets in Lynn et al. in order to provide high mechanical strength, durability and thermal insulation properties (Lynn et al., col. 3, lines 30-35).
Regarding claim 15, Lynn et al. teach wherein the polymeric insulation board comprises a polymer foam selected form polystyrene, polyurethane, polyisocyanurate, phenolic, polyvinylchloride, polypropylene, polytetrafluoroethylene, polyamide, polyimide and polyester (col. 5, lines 40-60).
Regarding claim 16, Lynn et al. teach wherein a foil facing is disposed between the polymeric insulation board and first coating (col. 4, lines 65-67, col. 5, lines 1-8).
Regarding claim 17, Lynn et al. teach wherein a foil facing is disposed between the polymeric insulation board and first coating (col. 4, lines 65-67, col. 5, lines 1-8), wherein the foil facing totally envelops the polymeric insulation board (col. 4, lines 65-67, col. 5, lines 1-8).
Regarding claim 18, Lynn et al. teach wherein a foil facing is disposed between the polymeric insulation board and first coating (col. 4, lines 65-67, col. 5, lines 1-8), wherein the foil comprises aluminum (col. 4, lines 65-67, col. 5, lines 1-8).

Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent No. 6,093,481) in view of Briggs (US Patent No. 4,366,204), in further view of Fernando et al. (US Patent Application No. 2012/0107547).
Lynn et al. and Briggs are relied upon as disclosed above.
Regarding claim 4, Lynn et al. fail to teach wherein the alkaline earth silicate fibers are selected from calcia-magnesia-silica fibers and magnesia-silica fibers.  However, Fernando et al. teach a composite comprising a fibrous insulation layer comprising inorganic fibers, wherein the inorganic fibers are alkaline earth silicate fibers selected from calcia-magnesia-silica fibers and magnesia-silica fibers (page 2, paragraph [0026], [0027], page 3, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the alkaline earth silicate fibers of Fernando et al. in the first coating of Lynn et al. because they are functionally equivalent to glass fibers (Briggs, col. 3, lines 8-15).
Regarding claim 11, Lynn et al. fail to teach wherein at least one of the first and second protective coatings comprises an inorganic binder selected from colloidal alumina, colloidal silica and colloidal zirconia.  However, Fernando et al. teach a composite comprising a fibrous insulation layer comprising an inorganic binder selected from colloidal alumina and colloidal silica (page 6, paragraph [0074]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic binder of Fernando et al. in the first or second coating of Lynn et al. in order to enhance the char strength (Fernando et al., page 6, paragraph [0074]).
Regarding claim 12, Lynn et al. fail to teach wherein the second fire protective coating comprises an organic binder selected from acrylic latex, (meth)acrylic latex, phenolic resins, copolymers of styrene and butadiene, vinylpyridine, acrylonitrile, copolymers of acrylonitrile and styrene, vinyl chloride, polyurethane, copolymers of vinyl acetate and ethylene, phenolics, polyamides, silicones, organic silicones, organofunctional silanes, unsaturated polyesters, epoxy resins and polyvinyl esters.  However, Fernando et al. teach a composite comprising a fire protection layer comprising an inorganic binder selected from acrylic latex, (meth)acrylic latex, copolymers of styrene and butadiene, vinylpyridine, acrylonitrile, copolymers of acrylonitrile and styrene, vinyl chloride, polyurethane, copolymers of vinyl acetate and ethylene, polyamides, silicones and polyvinyl esters (page 5, paragraph [0053], page 6, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the organic binder of Fernando et al. in the second coating of Lynn et al. in order to provide a flexible material (Fernando et al., page 5, paragraph [0053], page 6, paragraph [0075]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent No. 6,093,481) in view of Briggs (US Patent No. 4,366,204), in further view of McMillan (US Patent No. 4,067,164).
Lynn et al. and Briggs are relied upon as disclosed above.
Regarding claims 9 and 10, Lynn et al. fail to teach wherein at least of the first and second fire protective coatings comprises an inorganic binder selected from hydraulic cements, non-hydraulic cements and oxychloride cements.  However, McMillan teaches a building material (col. 1, lines 5-10) comprising a polymeric board (col. 1, lines 5-10); and a coating comprising an inorganic binder of portland cement (col. 1, lines 20-30).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic binder of McMillan in the first or second coating of Lynn et al. in order to provide a delamination resistant composite panel (McMillan, col. 1, lines 20-30).

Claims 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent No. 6,093,481) in view of Briggs (US Patent No. 4,366,204), in further view of Fernando et al. (US Patent Application No. 2013/0129963).
Lynn et al. and Briggs are relied upon as disclosed above.
Regarding claim 13, Lynn et al. fail to teach wherein at least one of the first and second fire protective coatings comprises a thickening agent selected from bentonite, hectorite, kaolinite, montmorillonite, polygorskite, saponite, smectite and sepiolite.  However, Fernando et al. teach a fire barrier laminate comprising a fire barrier layer (page 1, paragraph [0010]) comprising an agent selected from bentonite, hectorite, kaolinite, montmorillinate, saponite, smectite and sepiolite (page 3, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the agent of Fernando et al. in the first or second coating of Lynn et al. in order to increase flame propagation and/or burnthrough resistance performance as well as other properties such as flexibility and processability (Fernando et al., page 2, paragraph [0026], page 3, paragraph [0029]).
Regarding claim 19, Lynn et al. fail to teach wherein a glass fiber facing is disposed between the polymeric insulation board and the first fire protective coating.  However, Fernando et al. teach a fire barrier laminate comprising a fire barrier layer (page 1, paragraph [0010]) comprising a glass fiber facing (page 1, paragraphs [0010], [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the glass fiber facing of Fernando et al. between the polymeric insulation board and first coating of Lynn et al. in order to provide reinforcement (Fernando et al., page 1, paragraph [0014], page 2, paragraph [0024]).
Regarding claim 20, Lynn et al. fail to teach wherein the glass fiber facing totally envelops the polymeric insulation board.  However, Fernando et al. teach a fire barrier laminate comprising a fire barrier layer (page 1, paragraph [0010]) comprising a glass fiber facing (page 1, paragraphs [0010], [0014]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the glass fiber facing of Fernando et al. to totally envelop the polymeric insulation board of Lynn et al. in order to provide reinforcement (page 1, paragraph [0014], page 2, paragraph [0024]).
Regarding claim 21, Lynn et al. fail to teach wherein the glass fiber facing comprises E-glass.  However, Fernando et al. teach a fire barrier laminate comprising a fire barrier layer (page 1, paragraph [0010]) comprising a glass fiber facing comprising E-glass (page 1, paragraphs [0010], [0014], page 2, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the glass fiber facing of Fernando et al. between the polymeric insulation board and first coating of Lynn et al. in order to provide reinforcement (page 1, paragraph [0014], page 2, paragraph [0024]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (US Patent No. 6,093,481) in view of Briggs (US Patent No. 4,366,204), in further view of Noordegraaf et al. (US Patent Application No. 2008/0292867).
Lynn et al. and Briggs are relied upon as disclosed above.
Regarding claim 14, Lynn et al. fail to teach wherein at least one of the first and second fire protective coatings comprises a chelating agent selected from diammonium ethylenediamine tetraacetic acid (EDTA), sodium phytate/phytic acid, citric acid/sodium citrate, sodium gluconate, nitrilotriacetic acid, disodium EDTA, disodium ethylenediamine disuccinate, cyclodextrin or diethylenetriaminepentaacetic acid.  However, Noordegraaf et al. teach a fire retardant composite (page 1, paragraph [0001]) comprising EDTA (page 2, paragraphs [0051], [0055]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the EDTA of Noordegraaf et al. in the first or second coating of Lynn et al. in order to act as a sequestrant (Noordegraaf et al., page 2, paragraph [0055]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/9/2022